          Case 1:19-cv-00384-JD Document 67 Filed 06/09/21 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE


James Covington

    v.                                    Civil No. 19-cv-384-JD

Veronica Paris


                                  O R D E R

    James Covington, who is an inmate at the New Hampshire

State Prison for Men and is proceeding pro se, brought a claim

that he was sexually assaulted by Veronica Paris, a nurse at the

prison, and that the assault violated his Eighth Amendment

rights.     Paris is also proceeding pro se.        In response to the

parties’ motions, the court has instructed them about the

required procedures for moving for and opposing summary

judgment.     Docs. nos. 56, 62, 64.

    Because Covington’s motions for summary judgment did not

meet the required standard under Federal Rule of Civil Procedure

56, the court set out the elements of his claim, along with

potential defenses, to provide guidance for motion practice in

the case.     Docs. nos. 56 and 64.      After Covington’s motions were

denied, the court directed Covington to show cause why his claim

against Paris should not be dismissed under Rule 56(f).

Covington has filed his memorandum, and Paris has filed her

response.
       Case 1:19-cv-00384-JD Document 67 Filed 06/09/21 Page 2 of 4




                               Discussion

    Covington contends that Paris sexually assaulted him in

violation of his Eighth Amendment rights in the course of a

relationship that extended over a five-year period.          In support,

he provides a copy of the notification of an investigation

finding by the Professional Standards Division of the Department

of Corrections that found Covington’s allegation of a sexual

relationship with Paris was substantiated.        Paris denies that

they had a sexual relationship but provides no evidence to

support her denials.

    To succeed on his claim of an Eighth Amendment violation,

Covington bears the burden to show that Paris acted with a

sufficiently culpable state of mind and that her actions were

sufficiently objectively harmful to cause an Eighth Amendment

violation.   Hudson v. McMillan, 503 U.S. 1, 8 (1992).         Sexual

activity between an inmate and prison correctional staff

violates the Eighth Amendment when it is sufficiently extended

and severe and when the sexual activity amounts to assault

because it is forced and, therefore, not consensual.          See, e.g.,

Rafferty v. Trumbull County, Ohio, 915 F.3d 1087, 1095-96 (6th

Cir. 2019); Graham v. Sheriff of Logan County, 741 F.3d 1118,

1125-26 (10th Cir. 2013); Covington v. Paris, 2021 WL 1430715,



                                    2
       Case 1:19-cv-00384-JD Document 67 Filed 06/09/21 Page 3 of 4



at *1 (D.N.H. Apr. 15, 2021).      As he has throughout the case,

Covington relies on a presumption that an inmate cannot consent

to a sexual relationship with a prison guard so that the

relationship is presumed to be coerced.         See id. at 2.

    The court previously instructed Covington that the coercion

presumption does not apply in this case, based on the record he

has presented.    Id.   The court also instructed Covington about

the evidence needed to prove coercion.         Id.   Despite the

previous orders and the guidance provided, Covington continues

to rely on a presumption that he has not shown would apply in

this case.

    Although Paris denies that any sexual relationship

occurred, the finding of the Department of Corrections refutes

her denials.     She provides no evidence to support her position.

Therefore, the court presumes that a sexual relationship

occurred between Covington and Paris.

    As the court has previously stated, Covington contends that

their relationship continued over five years, during which time

he never reported the relationship, never sought relief from

sexual abuse, and never sought a work transfer to avoid Paris.

Paris was not a prison guard, and Covington has not shown that

she had any authority over him.         She was a nurse, and he was not

her patient.   Further, the investigation notice that Covington



                                    3
        Case 1:19-cv-00384-JD Document 67 Filed 06/09/21 Page 4 of 4



submitted does not address coercion or force and did not find

that Covington was sexually assaulted or abused.          Covington has

not shown any grounds to support a presumption that he could not

consent to a relationship with Paris because of coercion.

      Based on the record presented, the relationship between

Covington and Paris was entirely consensual.         For that reason,

Covington cannot prove that sexual assault occurred and cannot

prove that Paris violated his Eighth Amendment rights.



                                Conclusion

      For the foregoing reasons, Covington has demonstrated in

the show cause memorandum that he cannot prove his Eighth

Amendment claim against Paris.       Pursuant to Rule 56(f), the

court grants summary judgment in favor of Paris.          The claim is

dismissed.

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.



                                   ______________________________
                                   Joseph A. DiClerico, Jr.
                                   United States District Judge

June 9, 2021

cc:   James Covington, pro se.
      Veronica Paris, pro se.


                                     4
